McCulloch, C. J. Appellant was defendant below in this action, which was one instituted by appellee to recover the amount of a promissory note. On the trial of the issue before a jury there was a verdict rendered in favor of appellee, and appellant is attempting to prosecute an appeal to this court. He has presented a transcript, which the clerk of this court has refused to file on the ground that it contains no final judgment. A rule on the clerk is asked to compel him to file the transcript. The entry on the record of the lower court, which is claimed to be a final judgment as certified by the clerk of that court, reads (omitting the caption) as follows: ‘ ‘ On this day come the parties to this cause in person and by attorney and announce themselves ready for trial. Whereupon, by order of the court, comes a jury of the regular panel for the present term of this court, composed of G. W. Newsom and eleven others, who are duly tried and empaneled as a jury to try this cause, and said jury, after hearing the evidence of witnesses, the instructions of the court and the argument of counsel, retire by order of the court to consider of their verdict, and subsequently return into court here the following verdict, towit: ‘We, the jury, find for the plaintiff in the sum of $149.50. G. W. Newsom, Foreman.’ “On this day, the motion for a new trial heretofore filed by the defendants in this cause coming on to be heard upon the oral evidence introduced at the bar of the court, and the court, after hearing the evidence and argument of counsel, is of the opinion that said motion should be overruled. “It is therefore considered, ordered and adjudged by the court that said motion be and the same is hereby overruled, and to the ruling of the court in overruling the said motion the defendants at the time saved their exceptions and ask that the same be noted of record, which is accordingly done, and the defendants also prayed an appeal to the Supreme Court, which is hereby granted and the defendants are given ninety days in which to prepare their bill of exceptions.” An appeal will lie to this court only from final judgments of circuit and chancery courts, and the only question presented in this motion is whether or not the entry constituted a final determination of the issue and a judgment against appellant. It will he observed that there was no formal entry of judgment for the recovery of the amount awarded by the verdict of the jury, but the single entry on the record shows that a motion for new trial was filed and that the court entered a judgment overruling the motion and granting an appeal to this court and allowing defendant ninety days in which to file his bill of exceptions. There was a strict rule at common law with respect to the entry of judgments—-the form of the judgment being one of the essentials. That rule has been considerably relaxed and a more liberal one is recognized, that the sufficiency of the judgment depends upon its substance and not upon its mere form. 1 Black on Judgments, § 115; Melton v. St. L., I. M. & S. Ry. Co., 99 Ark. 433. Many of the modern authorities, however, still announce the rule that the judgment entry must reflect the express declarations of the court in awarding judgment. Mr. Black states the rule, in the section just quoted, “that the form of the judgment is not very material, provided that in substance it shows distinctly and not inf erentially that the matter had been determined in favor of one of the litigants, or that the rights of the parties in litigation had been adjudicated. ’ ’ Our own decisions, however, establish the rule here that the judgment may be shown inferentially by the language of the entry. For instance, after having held in many cases that the sustaining of a demurrer to a complaint without dismissing the complaint, or any further action of the court thereon, the order did not constitute a final judgment, we held that if the entry recited the fact that the plaintiff stood on his demurrer and that the costs of the case were rendered against him it showed inferentially a final determination of the action, from which an appeal would lie. Melton v. St. L., I. M. & S. Ry. Co., supra; Hall v. Waters, 118 Ark. 427. The entry in the present case recites the return of the verdict, the acceptance of it by the court and the order overruling the motion for new trial, and the formal entry of judgment would follow as a necessary consequence of the verdict, and the overruling of the motion, the omission to. recite a formal judgment being a mere -clerical error. The entry, taken as a whole, shows that the cause was finally ended in the circuit court, and an appeal granted to this court after the judgment overruling the motion for a new trial. We are of the opinion therefore that the entry shows by fair and necessary inference that judgment was rendered and the entry is sufficient to give this court jurisdiction of the cause. The clerk therefore will be directed to file the transcript as of date on which it was presented to him, which was within six months of the rendition of the judgment, and to issue summons thereon as prescribed by statute.